department of the treasury internal_revenue_service washington d c nov tax_exempt_and_government_entities_division uniform issue list tep rat legend taxpayer a plan b ira c account d ira e employer f financial_institution g financial_institution h amount amount amount amount amount amount amount dear this is in response to your request dated date as supplemented by correspondence dated october and date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan b totaling amount taxpayer a asserts that his failure to accomplish a rollover of a portion of amount amount and amount from plan b to an individual_retirement_arrangement ira described under sec_408 of the code within the 60-day period prescribed by sec_402 was due to the failure of financial_institution g to correctly process taxpayer a's direct_rollover request from plan b taxpayer a further represents that amount and amount have not been used for any other purpose taxpayer a participated in plan b an employee_stock_ownership_plan esop maintained by employer f for its employees financial_institution g was the trustee for plan b taxpayer a represents that plan b a and e of the code is qualified under sections on date taxpayer a terminated employment with employer f and completed a distribution form in which he requested a direct_rollover of his entire esop account balance equal to amount to ira c an ira he established with financial_institution h for purposes of the rollover since the stock of employer f was not publicly-traded plan b permitted participants to put or sell the shares held in their esop accounts to employer f in lieu of employer f purchasing the shares plan b could cover the put option by purchasing the shares with cash and a promissory note issued and executed by plan b’s trustee financial_institution g pursuant to the above provisions of plan b taxpayer a’s distribution from pian b was to consist of cash equal to amount and a promissory note with an initial outstanding balance equal to amount promissory note the promissory note provided for five annual installments of principal and interest equal to amount on date plan b directly rolled over amount to ira c however plan b failed to distribute the promissory note to taxpayer a or directly roll it over to ira c on date financial_institution g as trustee for plan b sent the first installment due under the promissory note to taxpayer a in the form of a check equal to amount unsure how to proceed taxpayer a deposited the check on date into account d taxpayer a’s non-ira savings account maintained by financial_institution h taxpayer a also withdrew an amount equal to amount from savings account d account d held funds in excess of amount on date within days of the distribution of amount amount amount less amount was transferred from account d to ira c an amount equal to amount was retained in account d while preparing taxpayer a’s federal_income_tax return for the year taxpayer a’s tax_return_preparer noticed that taxpayer a had received two forms 1099-r from financial_institution g one of the forms reported the distribution of amount as non-taxable because of the direct_rollover of amount into ira c the second form 1099-r reported the distribution of amount the initial balance of the promissory note which taxpayer a never received as an early taxable_distribution from plan b taxable after discussing the distributions with his tax preparer taxpayer a contacted financial_institution g which discovered that it had failed to send taxpayer a or roll over the executed promissory note taxpayer a received the promissory note on date and on date taxpayer a attempted to deposit the promissory note into ira c however financial_institution h ultimately determined that it could not accept the promissory note after learning of financial_institution h’s decision taxpayer a established ira e with financial_institution g and assigned the promissory note to financial_institution g on date on date the promissory note which had an outstanding balance equal to amount was credited to ira e regarding the first installment made under the promissory note on july financial_institution h transferred amount from ira c back to account d and on the same date it paid amount from account d to financial_institution g financial_institution g credited amount to ira e on date based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the promissory note with a current outstanding balance equal to amount and amount the first installment_payment made under the promissory note with respect to your ruling requests sec_401 of the code provides the qualification rules applicable to retirement plans set up by employers exclusively to benefit their employees and their beneficiaries sec_4975 of the code provides that an employee_stock_ownership_plan esop is a defined_contribution_plan -- a which is a stock_bonus_plan which is qualified or a stock_bonus_plan and a money purchase plan both of which are qualified under sec_401 and which are designed to invest primarily in qualifying employer_securities and b which is otherwise defined in regulations prescribed by the secretary sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shail not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- n o i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or li for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_402 of the code provides that the transfer of an amount equal to any portion of the proceeds from the sale of property received in the distribution shall be treated as the transfer of property received in the distribution sec_402 of the code provides that the excess of the fair_market_value of property on sale over its fair_market_value on distribution shall be treated as property received in the distribution sec_402 of the code provides that no gain_or_loss shall be recognized on any sale described in subparagraph a to the extent that an amount equal to the proceeds is transferred pursuant to paragraph sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the federal_income_tax regulations regulations question answer -3 provides generally that a direct_rollover that satisfies sec_401 of the code is an eligible_rollover_distribution that is paid directly to an eligible_retirement_plan for the benefit of the distributee a direct_rollover may be accomplished by any reasonable means of direct payment to an eligible_retirement_plan reasonable means of direct payment include for example a wire transfer or the mailing of a check to the eligible_retirement_plan sec_1_401_a_31_-1 of the regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with taxpayer a’s assertion that his failure to accomplish a rollover of a portion of amount amount and amount from plan b to an ira was due to the failure of financial_institution g to correctly process taxpayer a’s direct_rollover request from plan b specifically taxpayer a formally requested a direct_rollover of his entire account balance under plan b to ira c however financial_institution g the trustee of plan b failed to distribute the promissory note to taxpayer a or roll it over into an ira when taxpayer a contacted financial_institution g financial_institution g discovered it had failed to effectuate taxpayer a’s intent to roll over all of the proceeds from his account in plan b and promptly distributed the promissory note to taxpayer a on date taxpayer a attempted to deposit the promissory note into ira c however financial_institution h would not accept the note on date taxpayer a assigned the promissory note to financial_institution g which credited the promissory note to ira e on date regarding the first installment_payment made under the promissory note amount was distributed on date on date taxpayer a deposited the check equal to amount into account d and on the same date withdrew amount account d held funds in excess of amount on date amount amount less amount was transferred to ira c on date financial_institution h transferred amount from ira c to account d and paid amount from account d to financial_institution g as trustee of ira e therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount and the promissory note with a current outstanding balance equal to amount provided all other requirements of sec_402 except the 60-day requirement were met with respect to the contributions of amount and amount to ira e such contributions will be considered rollover_contributions within the meaning of sec_402 this letter_ruling is based on the assumption that plan b is a plan qualified within the meaning of sec_401 of the code and an esop as defined in e this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t1 at sincerely yours carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
